ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Looks Great Services, Inc.                   )      ASBCA No. 59086
                                             )
Under Contract No. W912DS-13-C-0018          )

APPEARANCES FOR THE APPELLANT:                      Karl Dix, Jr., Esq.
                                                    Harry Z. Rippeon, III, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lorraine C. Lee, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
60 days ofthe date of this Order.

      Dated: 7 February 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59086, Appeal of Looks Great
Services, Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                            I
                                             2